Citation Nr: 9906694	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  96-42 118A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island



THE ISSUE

Whether the claim for service connection for left ear hearing 
loss is well grounded.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel


INTRODUCTION


The veteran served on active duty from November 1962 to July 
1969, and had service in the Army National Guard (ANG) from 
February 1974 to January 1979 and in the Army Reserve from 
January 1980 to December 1994.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1996 RO rating decision that determined the 
veteran had not submitted evidence of a well-grounded claim 
for service connection for left ear hearing loss. 


FINDING OF FACT


The veteran has submitted competent evidence showing that his 
claim for service connection for left ear hearing loss is 
plausible.



CONCLUSION OF LAW


The claim for service connection for left ear hearing loss is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).




REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran served on active duty from November 1962 to July 
1969, and service in the ANG from February 1974 to January 
1979 and in the Army Reserve from January 1980 to December 
1994.  Service documents show that the veteran had active 
service in Vietnam.

Service medical records are mostly unavailable.  A report of 
the veteran's medical examination for entry into service in 
October 1962 shows normal hearing.  Audiometric testing was 
not performed in conjunction with this examination.


On the authorized audiological evaluation in January 1974 at 
the time of the veteran's medical examination for enlistment 
in the ANG, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
10
10
-
10







On the authorized audiological evaluation in December 1979 at 
the time of the veteran's medical examination for enlistment 
into the Army Reserve, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
5
10
35
45







On the authorized audiological evaluation in December 1983 at 
the time of the veteran's medical examination for the Army 
Reserve, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
5
15
45
55








On the authorized audiological evaluation in March 1985 at 
the time of the veteran's medical examination for the Army 
Reserve, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000






LEFT
5
5
15
10
70


On the authorized audiological evaluation in February 1989 at 
the time of the veteran's medical examination for the Army 
Reserve, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
LEFT
10
0
5
5
15







A VA medical report of the veteran's treatment in August 1995 
notes the assessment of mild hearing loss due to noise 
trauma.  The veteran reported a history of exposure to noise 
in combat.

The veteran's assertions and testimony at a hearing in 
February 1997 are to the effect that his current left ear 
hearing loss is due to acoustic trauma in service.

Legal Analysis

The threshold question to be answered in this case is whether 
the veteran has presented evidence of a well-grounded claim 
for service connection for left ear hearing loss; that is, 
evidence which shows that his claim is plausible, meritorious 
on its own, or capable of substantiation.  38 U.S.C.A. 
§ 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  If he has not presented such a claim, his appeal 
must, as a matter of law, be denied, and there is no duty on 
the VA to assist him further in the development of the claim.  
Murphy at 81.  "The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the 
Court")" has also stated that a claim must be accompanied 
by supporting evidence; an allegation is not enough.  Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992).  In a claim of service 
connection, this generally means that evidence must be 
presented which in some fashion links a current disability to 
a period of military service, or as secondary to a disability 
which has already been service-connected.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.310 (1998); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  "In 
order for a claim to be well-grounded, there must be 
competent evidence of current disability (a medical 
diagnosis) ...; of incurrence or aggravation of a disease or 
injury in service (lay or medical testimony), ...; and of a 
nexus between the inservice injury or disease and the current 
disability (medical evidence)." Caluza v. Brown, 7 Vet. App. 
498 (1995).


Where sensorineural hearing loss becomes manifest to a degree 
of 10 percent within one year from date of termination of 
active service, it shall be presumed to have been incurred in 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training, or injury incurred or 
aggravated while performing inactive duty training.  
38 U.S.C.A. § 101(24).

For the purposes of applying VA laws, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, and 4000 
hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz are 26 decibels or greater; or 
when the speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).

The evidence indicates that the veteran has left ear hearing 
loss that meets the criteria of 38 C.F.R. § 3.385 for service 
connection, although the report of his most recent 
audiometric testing in 1989 does not show findings indicative 
of such disability.  For the purpose of this decision, the 
Board will assume that the veteran has left ear hearing loss 
that meets the criteria of 38 C.F.R. § 3.385 because the 
overall evidence indicates the presence of such hearing.

The veteran's assertions and testimony are to the effect that 
he was exposed to acoustic trauma in service.  These 
statements are presumed true unless inherently incredible or 
when the fact asserted is beyond the competence of the person 
making the assertion.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  Service documents also show that the veteran had 
service in Vietnam.  A review of the evidence reveals an 
assessment of mild hearing loss due to noise trauma on the VA 
medical report of the veteran's treatment in August 1995.  

After consideration of all the evidence, the Board finds that 
there is evidence of the veteran's exposure to acoustic 
trauma in service, the presence of left ear hearing loss that 
meets the criteria of 38 C.F.R. § 3.385, and medical evidence 
tending to link the veteran's left ear hearing loss to noise 
exposure.  Under the circumstances, the Board finds that 
there is competent evidence showing a plausible basis for 
granting service connection for left ear hearing loss.  
Caluza, 7 Vet. App. 498.  



ORDER

A well grounded claim for service connection for left ear 
hearing loss having been submitted, the claim for 
consideration of this benefit on the merits is granted.



REMAND

Since the Board has held that the veteran has submitted a 
well grounded claim for service connection for left ear 
hearing loss, due process requires that the RO now consider 
this claim on the merits prior to appellate consideration of 
this claim.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Where there is a reasonable possibility that a current 
condition of the veteran is related to a condition 
experienced in service, VA should seek a medical opinion as 
to whether the veteran's current condition is in any way 
related to the condition experienced in service.  Horowitz v. 
Brown, 5 Vet. App. 217 (1993).

In correspondence dated in September 1997, the veteran 
essentially asserts that his left ear hearing loss is due to 
noise exposure in Reserve service.  While service department 
documents show that the veteran had service in the ANG and 
Army Reserve from 1974 to 1994 and service department medical 
records show that left ear hearing loss was present on 
audiometric testing in 1979, 1983, and 1985, there are no 
service department medical records showing treatment for left 
ear hearing loss while performing active duty training or for 
injury causing such disability while performing inactive duty 
training.  In this regard, he should be given the opportunity 
to submit additional evidence with regard to his claim for 
service connection for left ear hearing loss.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) evaluations and treatment 
for left ear hearing loss since 
separation from service in July 1969.  
Names and addresses of the medical 
providers, and dates of evaluations and 
treatment, should be listed.  After 
obtaining any needed release forms from 
the veteran, the RO should directly 
contact the medical providers and obtain 
copies of the records not already in the 
file.

2.  The RO should schedule the veteran 
for a VA audiometric examination to 
determine the nature and extent of his 
left ear hearing loss, and to obtain an 
opinion as to the etiology of the left 
ear hearing loss.  The examiner should 
give a fully reasoned opinion as to 
whether it is at least as likely as not 
that the left ear hearing loss is related 
to the veteran's exposure to noise in 
service.  The examiner should support the 
opinions by discussing medical principles 
as applied to the medical evidence in 
this case, including the audiograms and 
the assessment in the August 1995 medical 
record.  In order to assist the examiner 
in providing the requested information, 
the claims folder must  be made available 
to him or her and reviewed prior to the 
examination.

3.  After the above development, the RO 
should review the claim for service 
connection for left ear hearing loss.  If 
action remains adverse to the veteran, an 
appropriate supplemental statement of the 
case should be sent to him and his 
representative.




The veteran and his representative should be afforded an 
opportunity to respond to the supplemental statement of the 
case before the file is returned to the Board.



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. E. DAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




- 9 -


